In a proceeding pursuant to Election Law article 16 to invalidate a "Certificate of Filling Vacancy After Disqualification” designating George R. Stoffers as a candidate for the Republican Party in an election to be held on November 3, 1987, for the public office of Sixth Ward Councilman, Town of Poughkeepsie, the appeal is from a judgment of the Supreme Court, Dutchess County (Braatz, J.), dated October 27,1987, which dismissed the petition.
Ordered that the judgment is reversed, without costs or disbursements, the petition is granted, the "Certificate of *875Filling Vacancy After Disqualification” is invalidated, and the Board of Elections is directed to remove the name of George R. Stoffers from the appropriate ballot.
Although the petitioners are not enrolled members of the Republican Party, they are aggrieved within the meaning of the Election Law because their challenge to the candidate for public office is based upon a failure to follow the statutory requirements of Election Law § 6-148 (see, Scoville v Cicoria, 65 NY2d 972, 974).
Turning to the merits of the proceeding, we agree with the petitioners that the certificate designating George R. Stoffers as a substitute candidate must be invalidated. Pursuant to Election Law § 6-148, a vacancy may be filled by the making and filing of a certificate where there has been a declination, death or disqualification of the candidate. In this case, it was determined that the nomination of the original candidate was invalid because he received signatures on his independent petition from enrolled Republicans who then voted by secret ballot at the Republican caucus as well. Because the original nomination was void, there was no vacancy created within the meaning of the Election Law (see, Gdanski v Rockland County Bd. of Elections, 97 AD2d 744) and it was, therefore, improper for the Republican Party to designate a substitute candidate by filing a certificate. Thompson, J. P., Niehoff, Rubin and Sullivan, JJ., concur.